Opinion by
Tilson, J.
The record showed that certain of the items are hats similar in all material respects to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), which record was admitted in evidence herein. In .accordance therewith those imported or withdrawn for consumption prior to .February 1, 1936, were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those imported or withdrawn for consumption subsequent to said date were held dutiable at 12)4 percent under paragraph 1504 (b) (5) and T. D. 48075. Protest sustained to this extent.